

115 HRES 680 IH: Celebrating the 40th anniversary of Keiser University and recognizing the university as a vital institution of higher education, developing a diverse student population that impacts numerous aspects of the State of Florida and the global economy.
U.S. House of Representatives
2018-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 680IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2018Mr. Hastings (for himself, Mr. Buchanan, Mr. Gaetz, Mr. Dunn, Mr. Ross, Mr. Mast, Mr. Diaz-Balart, Mr. Lawson of Florida, Ms. Wasserman Schultz, Mr. Rutherford, Mr. Soto, Mr. Thomas J. Rooney of Florida, Ms. Frankel of Florida, Mrs. Demings, Mr. Yoho, Mr. Posey, Mrs. Murphy of Florida, Mr. Curbelo of Florida, Mr. Francis Rooney of Florida, and Mr. DeSantis) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCelebrating the 40th anniversary of Keiser University and recognizing the university as a vital institution of higher education, developing a diverse student population that impacts numerous aspects of the State of Florida and the global economy. 
Whereas Keiser University offers over 100 doctoral, specialist, master’s, bachelor’s, and associate degree programs in workforce sectors in Florida’s industries, including nursing and physician’s assistants, information technology and management information systems, logistics and distribution, and defense and homeland security with degrees in cyber forensics and information security; Whereas 66 percent of graduates complete degrees in the science, technology, engineering, and mathematics (STEM) and health care fields annually; 
Whereas 70 percent of the student body is female; Whereas Keiser University programs support nontraditional students, including veterans, first-generation students, parents, caregivers, and students who work full time or part time; 
Whereas Keiser University has become Florida’s third largest not-for-profit university, serving approximately 20,000 students, with over 66,000 alumni, and over 3,800 employees; and Whereas Keiser University has grown internationally, with campuses in Shanghai, China, and in the Eastern European nation of Moldova: Now, therefore, be it 
That the House of Representatives— (1)recognizes Keiser University’s impressive growth since its humble beginning in 1977 and the institution’s positive economic impact on the State of Florida;  
(2)commends Keiser University’s co-founders and family, Dr. Arthur Keiser and his mother, Ms. Evelyn Keiser, and Ms. Belinda Keiser, and the independent Keiser University Board of Trustees, for their enduring commitment to providing students around the world with access to a superior education; (3)supports and applauds the efforts of the entire Keiser University faculty for their leadership in the community and charitable service in the State of Florida and beyond; and 
(4)congratulates Keiser University on its 40th anniversary. 